Spain, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1994, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The record is replete with evidence, submitted by claimant himself, that he commenced preliminary business activities on February 24, 1993 (including, but not limited to, application for incorporation of a business in Delaware; application for a certificate of authority to conduct business as a corporation in New York, purchase of computer equipment, application for a private investigator’s license, and a mass solicitation mailing), which clearly serves as substantial evidence in support of the Unemployment Insurance Appeal Board’s conclusion that claimant was not totally unemployed (see, Matter of Egbuna [Hudacs], 198 AD2d 577, 578; Matter of Shagam [Hartnett], 168 AD2d 729). Claimant’s business activities were in furtherance of a well-devised plan which was intended to produce income. Further more, the overpayments made to claimant were properly recoverable under Labor Law § 597 (4) (see, Matter of Box [Hartnett], 168 AD2d 729, 730).
Mercure, J. P., Crew III, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.